DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-18, 21, 22, 24-30, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Soliman (US 2018/0187095 A1) in view of either Martin (US 2016/0160130 A1) or Miller et al. (US 2015/0073196 A1).

Regarding claims 11, 24, and 25, Soliman discloses a process for stabilizing a hydrocarbon feedstock comprising methods include treating a crude oi inlet feed stream para [0001], gas oil separation plant (GOSP); Para. [0017]. The method is operable to dehydrate, desalt, sweeten, and stabilize crude oil to produce crude oil safe for storage and shipment (para. [0038]). The wet crude oil feedstock (202/302/502) is charged into a High Pressure Separation unit (HPPT 304/502) undergoes an initial three-phase separation to remove most of the gases and free-formation water from wet crude oil wherein the HPPT is fluidly coupled to the crude oil inlet feed stream; Para. [0038], Operating conditions in the HPPT include temperature in a range from about 65oF to about 130 °F, and pressure at about 150 psig). A pressure drop in HPPT 204/304/504 causes lighter hydrocarbon gases in the crude oil to separate from that heavier liquid hydrocarbons to generate an un-stabilized oil portion of the hydrocarbon feedstock from an oil outlet of the HPS unit to a Heated Low Pressure (LP) Separator unit downstream from the oil outlet of the HPS unit (Para. [0040]) Operating conditions in LPPT 218/334/540 include temperature in a range from about 65°F to about 130°F); heating the un-stabilized oil portion of the hydrocarbon feedstock in the Heated LP Separator unit to separate at least one of a second gas product or a second water product from the un-stabilized oil portion of the hydrocarbon feedstock to generate a stabilized oil portion of the hydrocarbon feedstock (Para. [0044], Heated crude oil outlet stream 238/330 from first heat exchanger 234/332 proceeds to the three-phase separator low pressure degassing tank (LPDT) 240/334, in which pressure is reduced to about 3 psig, so that any remaining heavy gas components can boil off. Heavy gas components in the case of LPDT 240/334 can include propane, butane, iso-butane, H2S, CO2, and C5 hydrocarbons and discharging the stabilized portion of the hydrocarbon feedstock from an oil outlet of the Heated LP Separator unit (Para [0045], LPDT crude oil outlet stream 248/348/554 is pumped through crude oil charge pumps 248 and proceeds to a trim heat exchanger 250/356 to increase the temperature of LPDT crude oil outlet stream 248/348. Also see paragraphs [0060]-[0087].
Soliman does not teach that a heated separator as claimed. 
Both Martin and Miller disclose a separator comprising a heating means. See Martin: para [0067]; Miller: Figure 3. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of the process of Soliman by utilizing a separator having a heating device inside the separator as suggested by either Martin or Miller because such separator is known to be effective to separation components having different boiling points from a mixture. 
Regarding claims 12 and 34, Soliman teaches the process consisting of two stages of separation (304 and 334). 
Regarding Claims 13 and 25, Soliman discloses the process of Claim 11, wherein pressurizing the hydrocarbon feedstock in that HPS unit includes operating the HPS unit at a pressure ranging from 75 psig to 250 psig to the hydrocarbon feedstock (Para. [0038], Operating conditions in the HPPT include temperature in a range from about 66o F, to about 130° F and pressure at about 150 psig).
Regarding Claims 14 and 26, Soliman discloses the process of Claim 11, wherein heating the un-stabilized oil portion of the hydrocarbon feedstock in the Heated LP Separator unit includes heating the hydrocarbon feedstock to a temperature above 110°F (Para. [0044], Operating conditions in LPDT 240 include a temperature in a range from about 65o F. to about 130° F).
Regarding Claims 15 and 27, Soliman discloses the process of Claim 11, wherein heating the un-stabilized oil portion of the hydrocarbon feedstock In the Heated LP Separator unit includes heating the hydrocarbon feedstock to a temperature ranging from 110o F to 160o F (Para.
[0044], Operating conditions In LPDT 240 include a temperature in a range from about 85o F. to about 130° F).
Regarding Claims 16 and 28, Soliman discloses the process of Claim 11 further comprising pressurizing the un-stabilized oil portion of the hydrocarbon feedstock in the Heated LP Separator unit by operating the Heated LP Separator at a pressure less than 20 psig (Para. [0044], Operating conditions in LPDT 240 include a pressure between about 3 psig to about 5 psig).
Regarding Claims 17 and 29, Soliman discloses the process of Claim 11, further comprising pressurizing the un-stabilized oil portion of the hydrocarbon feedstock in the Heated LP Separator unit by operating the Heated LP Separator unit at a pressure ranging from 3 psig to 10 psig (Para. [0044], Operating conditions in LPDT 240 include a pressure between about 3 psig to about 5 psig).
Regarding claims 18 and 30, Soliman does not teach the oil outlet of the Heated LP Separator unit has a Reid Vapor Pressure (RVP) of less than 10 psi. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Soliman by having RVP less than 10 psi as claimed because of the similarities between the claimed process and the process of Saudi. Having a RVP less than 10 psi is within the level of one of skill in the art. 
Regarding Claims 21 and 33, Soliman discloses the process of Claim 11, further comprising discharging the gas product through a gas product outlet of the HPS unit (Para. [0040], HPPT high pressure gas outlet stream 220 can include lighter hydrocarbons, traces of C5 hydrocarbons, H2S, CO2, N2, and water vapor; however, the relative amounts and types of compounds will depend on the crude oil inlet feed stream).
Regarding Claims 22 and 34, Soliman discloses the process of Claim 11, further comprising discharging the second gas product from a gas product outlet of the Heated LP Separator unit (Para. [0044], Heated crude oil outlet stream 238 from first heat exchanger 234 proceeds to a three-phase separator low pressure degassing tank (LPDT) 240, in which pressure is reduced to about 3 psig, so that any remaining heavy gas components can boil off. Heavy gas components in the case of LPDT 240 can include propane, butane, iso-butane, H2S,CO2, and C5 hydrocarbons; however, the relative amounts and types of compounds will depend on the crude oil inlet feed stream).
Claims 20, 23, 32, and 35are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claims 11 and 22 above, and further in view of CRI Co., Ltd. (hereinafter CRI).
The process of Soliman is as discussed above. 
Regarding Claims 20 and 32, Soliman discloses the process of Claim 11. Soliman fails to explicitly disclose wherein the hydrocarbon feedstock is at least one of shale oil or tight oil. 
CRI discloses a device for collecting heavy oil from oil shale and to a collecting method (CRI, Page 1, First Para; Para. [0001]). CRI teaches wherein the hydrocarbon feedstock is at least one of shale oil (CRI, Para. [0011], an invention to recover heavy oil from oil shale: Pg. 1, First Para., The present invention enables the continuous operation of the kerogen decomposition heavy oil extracting device by continuously supplying pressured oil shale and an extracting agent to the kerogen decomposition heavy oil extracting device) or tight oil. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Soliman by utilizing a feedstock comprising shale oil or tight oil as suggested by CRI to increase the recovery of crude oil production as well as to reduce the energy input per unit (CRI, Para. [0009]).

Regarding Claims 23 and 35, Soliman discloses the process of Claim 22, further comprising recovering the second gas product (Saudi, Para. [0044], Heated crude oil outlet stream 238 from first heat exchanger 234 proceeds to a three-phase separator low pressure degassing tank (LPDT) 240, in which pressure is reduced to about 3 psig, so that any remaining heavy gas components can boil off. Heavy gas components in the case of LPDT 240 can include propane, butane, iso-butane, H2S, CO2, and C5 hydrocarbons; claim 31, collecting high pressure off-gas, Low pressure off-gas, and atmospheric off-gas for treatment and processing) downstream from and in fluid communication with the gas product outlet of the Heated LP Separator unit (Para. [0044], Heavy gas components in the case of LPDT 240 can include propane, butane, iso-butane, H2S, CO2, and C5 hydrocarbons. Atmospheric gas stream 242 proceeds from LPDT 240 to gas compression plant 222 and atmospheric compressor 244: Claim 31, collecting high pressure off-gas, low pressure off-gas, and atmospheric off-gas for treatment and processing). 
Soliman fails to explicitly disclose with a vapor recovery unit, CRI is in the field of a device for collecting heavy oil from oil shale and to a collecting method (CRI, Pg. 1, First Para.; Para, [0001]). CRI teaches a vapor recovery unit (CRL, Para. [0015], organic oil vapor recovering unit 600 for recovering the condensed organic oil vapor generated in the heating process in the oil shale/extractant continuous mixing device; Para. [0036], 600: oil vapor recovery unit). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Soliman with the teaching of CRI for the purpose of with a vapor recovery unit. The motivation for doing so would have been to increase the recovery rate significantly components, but also proposed a heavy oil recovery device and recovery method which can reduce the energy input of production per unit of oil (CRI, Para. [0009]).
Claims 19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claims 11 above, and further in view of Smith (US 3,295,371).
Regarding Claims 19 and 31, Soliman discloses the process of Claim 11. Saudi fails to explicitly disclose wherein discharging the stabilized portion of the hydrocarbon feedstock from the oil outlet of the Heated LP Separator unit includes discharging the stabilized portion of the hydrocarbon feedstock to a Lease Automatic Custody Transfer (LACT) unit downstream from and in fluid communication with the oil outlet of the Heated LP Separator unit. Smith is in the field of lease automatic custody transfer units and is in the nature of a metering pump for pumping and measuring crude oil from a lease tank to a pipeline gathering system (Smith, Col. 1, lines. 12-15). Smith teaches Lease Automatic Custody Transfer (LACT) unit (Smith, Col. 1, lines. 12-15, lease automatic custody transfer units and is in the nature of a metering pump for pumping and measuring crude oil from a lease tank to a pipeline gathering system; Col. 2, lines. 26-28, in FIGURE 3, the lease automatic custody transfer unit 18 may be considered as a tank assembly and includes a generally upright cylindrical housing 20), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Soliman with the teaching of Smith for the purpose of wherein discharging the stabilized portion of the hydrocarbon feedstock from the oil outlet of the Heated LP Separator unit includes discharging the stabilized portion of the hydrocarbon feedstock to a Lease Automatic Custody Transfer (LACT) unit downstream from and in fluid communication with the oil outlet of the Heated LP Separator unit. The motivation for doing so would have been to displace a predetermined volume on each stroke with an automatic compensation built in to adjust for temperature change to vary the effective stroke of the piston so that the amount pumped will be automatically varied to compensate for the difference in temperature of the crude oil at a predetermined temperature (Smith, col. 1, lines. 54-61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAM M NGUYEN/            Primary Examiner, Art Unit 1771